                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BOLT THREADS, INC.,                                 Case No. 19-cv-01046-KAW
                                   8                    Plaintiff,
                                                                                             ORDER DENYING ADMINISTRATIVE
                                   9             v.                                          MOTION TO FILE UNDER SEAL
                                  10     ECOVATIVE DESIGN LLC,                               Re: Dkt. No. 2
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On February 25, 2019, Plaintiff Bolt Threads, Inc. filed the instant complaint, asserting

                                  14   that Defendant Ecovative Design LLC had materially breached a License and Assignment

                                  15   Agreement ("Agreement"). (Compl. at 1, Dkt. No. 1.) Plaintiff also filed a motion to file under

                                  16   seal, seeking to seal all references to specific terms of the Agreement, as well as the Agreement

                                  17   itself. (Mot. to File Under Seal, Dkt. No. 2.) Plaintiff states that the sealing is required because

                                  18   "[t]he Agreement expressly provides that neither party shall disclose any terms or conditions of

                                  19   the Agreement." (Id. at 2.)

                                  20          The Court DENIES the motion to file under seal without prejudice. "Historically, courts

                                  21   have recognized a 'general right to inspect and copy public records and documents, including

                                  22   judicial records and documents.'" Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178

                                  23   (9th Cir. 2006) (quoting Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, 597 n.7 (1978)). "Unless

                                  24   a particular court record is one traditionally kept secret, a strong presumption in favor of access is

                                  25   the starting point." Id. (internal quotation omitted). The burden is therefore on the party seeking to

                                  26   seal a judicial record to "overcom[e] this strong presumption by meeting the 'compelling reasons'

                                  27   standard. That is, the party must articulate compelling reasons supported by specific factual

                                  28   findings that outweigh the general history of access and the public policies favoring
                                   1   disclosure . . . ." Id. at 1178-79 (internal quotations omitted). "'[C]ompelling reasons' sufficient to

                                   2   outweigh the public's interest in disclosure and justify sealing court records exist when such court

                                   3   files might have become a vehicle for improper purposes, sch as the use of records to gratify

                                   4   private spite, promote public scandal, circulate libelous statements, or release trade secrets." Id. at

                                   5   1179.

                                   6           Here, Plaintiff seeks to seal the majority of its complaint. "This Court and other district

                                   7   courts in the Ninth Circuit have applied the compelling reasons standard to a motion to seal

                                   8   involving the filing of a complaint because a complaint is the foundation of a lawsuit."

                                   9   Ponomarenko v. Shapiro, Case No. 16-cv-2763-BLF, 2017 U.S. Dist. LEXIS 133560, at *7 (N.D.

                                  10   Cal. Aug. 21, 2017); see also In re Google Inc. Gmail Litig., Case No. 13-md-2430-LHK, 2013

                                  11   U.S. Dist. LEXIS 138910, at *11 (N.D. Cal. Sept. 25, 2013).

                                  12           While Plaintiff asserts that the terms are confidential because the Agreement provides that
Northern District of California
 United States District Court




                                  13   the parties shall not disclose the terms, this does not satisfy the compelling reasons requirement.

                                  14   "[A]n agreement among parties to keep a document confidential does not establish a compelling

                                  15   reason to seal." Ponomarenko, 2017 U.S. Dist. LEXIS 133560, at *10; see also Civ. L. R. 79-

                                  16   5(d)(1)(A) ("Reference to a stipulation . . . that allows a party to designate certain documents as

                                  17   confidential is not sufficient to establish that a document, or portions thereof, are sealable."). For

                                  18   that reason, the Court DENIES the motion to file under seal without prejudice.

                                  19           Plaintiff has chosen to file this lawsuit for breach of contract, thus putting the subject

                                  20   matter of the Agreement at issue. See Ponomarenko v. Shapiro, Case No. 16-cv-2763-BLF, Case

                                  21   No. 16-cv-2763-BLF, 2017 U.S. Dist. LEXIS 146877, at *6 (N.D. Cal. Sept. 11, 2017). Any

                                  22   renewed motion to file under seal should be narrowly tailored, and Plaintiff must demonstrate that

                                  23   there are compelling reasons to seal the information with specific factual findings, i.e. that the

                                  24   portions to be sealed contain trade secrets or competitively sensitive business information.

                                  25           IT IS SO ORDERED.

                                  26   Dated: March 5, 2019
                                                                                              __________________________________
                                  27                                                          KANDIS A. WESTMORE
                                  28                                                          United States Magistrate Judge

                                                                                          2
